        1:21-cv-00089-SVH        Date Filed 09/09/21   Entry Number 18     Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

    Joshua B., 1                               )        C/A No.: 1:21-cv-89-SVH
                                               )
                        Plaintiff,             )
                                               )
          vs.                                  )
                                               )                 ORDER
    KiloloKijakazi, 2                          )
    Commissioner of Social Security            )
    Administration,                            )
                                               )
                        Defendant.             )
                                               )

         This matter is before the court on Plaintiff’s motion for attorney fees

under the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). [ECF No.

16]. On August 3, 2021, the court issued an order granting the

Commissioner’s          motion     to   remand,    reversing    the      decision   of   the

Commissioner pursuant to sentence four of 42 U.S.C. § 405(g), and

remanding the action for further administrative proceedings. [ECF No. 14].

On August 26, 2021, Plaintiff filed this motion seeking $3,085.01 in attorney

fees. 3 [ECF No. 16]. The Commissioner subsequently filed a response


1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
2 Kilolo Kijakazi became the Acting Commissioner of Social Security on July

9, 2021. Pursuant to Fed. R. Civ. P. 25(d), she is substituted for former
Commissioner Andrew Saul as the defendant in this action.
3 Plaintiff requests an attorney fee of $3,085.01 in his motion. [ECF No. 16 at

1]. In the attorney’s affidavit, Plaintiff requests $3,086.10. [ECF No. 16-2 at
     1:21-cv-00089-SVH    Date Filed 09/09/21   Entry Number 18   Page 2 of 3




indicating she did not object to payment of Plaintiff’s requested attorney

fees. 4 [ECF No. 17]. Given Plaintiff’s counsel’s representations in his motion

and the Commissioner’s response in support of the motion and in accordance

with 28 U.S.C. § 2412(d), the court grants the motion and directs the

Commissioner to pay Plaintiff $3,085.01. This payment shall constitute a

complete release from and bar to any further claims that Plaintiff may have

under the EAJA to fees, costs, and expenses incurred in connection with

disputing the Commissioner’s decision. This award is without prejudice to the

rights of Plaintiff’s counsel to seek attorney fees under section 206(b) of the

Social Security Act, 42 U.S.C. § 406(b), subject to the offset provisions of the

EAJA.

      Under Astrue v. Ratliff, 560 U.S. 586, 595–97 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the




2]. In his memorandum in support of the motion, Plaintiff requests $3,085.01.
[ECF No. 16-4 at 2, 4]. Plaintiff’s attorney’s itemization of time reflects a total
fee of $3,085.01. [ECF No. 16-9]. As Plaintiff’s motion and all but one
reference reflect a requested fee of $3,085.01, the court interprets Plaintiff’s
motion as requesting a fee of $3,085.01.
4 Although the Commissioner’s response specifically indicates she “does not

oppose payment of Three Thousand, Eighty-Six Dollars and Ten Cents
($3,086.10) in attorney fees under the EAJA,” ECF No. 17 at 1, the court
interprets the Commissioner’s response as supporting the amount of the
attorney fee Plaintiff requested in his motion.
                                        2
     1:21-cv-00089-SVH   Date Filed 09/09/21   Entry Number 18   Page 3 of 3




court orders the EAJA fee be paid to Plaintiff through payment to Plaintiff’s

counsel. 5

      IT IS SO ORDERED.


September 9, 2021                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




5 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.
                                       3
